Case 18-08006-JMM      Doc 128     Filed 09/09/19 Entered 09/09/19 10:56:25       Desc Main
                                  Document     Page 1 of 3



 Randall A. Peterman, ISB No. 1944
 Alexander P. McLaughlin ISB No. 7977
 GIVENS PURSLEY LLP
 601 West Bannock Street
 Post Office Box 2720
 Boise, Idaho 83701
 Telephone (208) 388-1200
 Facsimile (208) 388-1300
 rap@givenspursley.com
 alexmclaughlin@givenspursley.com
 013448-0011

 Attorneys for Banner Bank


                         UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO


 In Re:
                                                 Case No. 17-40973-JMM
 WELLS ALAN WYATT,                               Chapter 7

                     Debtor.

 BANNER BANK,
                                                 Adversary No. 18-08006-JMM
                     Plaintiff,

 vs.

 WELLS ALAN WYATT,

                     Defendant.


       NOTICE OF ELECTION TO HAVE APPEAL HEARD BY DISTRICT COURT

              COMES NOW Banner Bank, by and through its counsel of record, Givens

 Pursley LLP, and provides this notice that Plaintiff Banner Bank hereby elects, pursuant to

 28 U.S.C. Section 158(c)(1) and F.R.B.P. 8001, to have Debtor’s appeal from this Court’s

 Memorandum Decision and Order (CR 110 and CR 111) heard by the District Court for the




 NOTICE OF ELECTION TO HAVE APPEAL HEARD BY DISTRICT COURT - 1                        14805138.1
Case 18-08006-JMM         Doc 128    Filed 09/09/19 Entered 09/09/19 10:56:25         Desc Main
                                    Document     Page 2 of 3



 District of Idaho rather than the Ninth Circuit Bankruptcy Appellate Panel (“BAP”). This Notice

 serves as Banner Bank’s written objection to this appeal being heard and determined by the BAP,

 as set forth in the Third Amended General Order No. 38 of the United States District Court for

 the District of Idaho.

                DATED this 9th day of September, 2019.

                                                    GIVENS PURSLEY LLP



                                                    By /s/ Randall A. Peterman
                                                      Randall A. Peterman – Of the Firm
                                                      Alexander P. McLaughlin – Of the Firm
                                                      Attorneys for Banner Bank




 NOTICE OF ELECTION TO HAVE APPEAL HEARD BY DISTRICT COURT - 2                           14805138.1
Case 18-08006-JMM       Doc 128    Filed 09/09/19 Entered 09/09/19 10:56:25         Desc Main
                                  Document     Page 3 of 3



                               CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on the 9th day of September, 2019, I filed the
 foregoing NOTICE OF ELECTION TO HAVE APPEAL HEARD BY DISTRICT COURT
 electronically through the CM/ECF system, which caused the following parties or counsel to be
 served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 Patrick J. Geile
 pgeile@foleyfreeman.com
 abennett@foleyfreeman.com
 r59345@notify.bestcase.com



                                                     /s/ Randall A. Peterman
                                                   Randall A. Peterman




 NOTICE OF ELECTION TO HAVE APPEAL HEARD BY DISTRICT COURT - 3                         14805138.1
